UNITED STATES, Appellee

                                         v.

        Larry D. CRAIG Jr., Boatswain’s Mate Second Class
                       U.S. Navy, Appellant

                                  No. 09-0759
                        Crim. App. No. 200800716

       United States Court of Appeals for the Armed Forces


                          Decided March 9, 2010

                                   PER CURIAM

                                     Counsel


For Appellant:    Lieutenant Brian D. Korn, JAGC, USN (on brief).


For Appellee: Captain Mark V. Balfantz, USMC (on brief);
Colonel Louis J. Puleo, USMC.


Military Judge:    Kevin O’Neil


            THIS OPINION IS SUBJECT TO REVISION BEFORE FINAL PUBLICATION.
United States v. Craig, No. 09-0759/NA


     PER CURIAM:

     Consistent with his pleas, Appellant was convicted by a

military judge sitting alone as a general court-martial of

receipt, distribution, and possession of child pornography, in

violation of 18 U.S.C. § 2252A (2006), as incorporated by

Article 134, Uniform Code of Military Justice (UCMJ), 10 U.S.C.

§ 934 (2006).    The convening authority approved the adjudged

sentence of a bad-conduct discharge, confinement for eighteen

months, and reduction to the lowest enlisted grade.   The United

States Navy-Marine Corps Court of Criminal Appeals (CCA)

disapproved the distribution specification but otherwise

affirmed the findings and sentence.   United States v. Craig, 67

M.J. 742, 747 (N-M. Ct. Crim. App. 2009).   We granted review to

consider whether the military judge committed plain error by not

sua sponte declaring that the offenses of receiving and

possessing the same child pornography were multiplicious.

     At trial, Appellant pled guilty unconditionally to the

charge and all specifications and agreed to a pretrial

agreement, stating he would “waive all motions except those that

are otherwise non-waivable pursuant to [Rule for Courts-Martial]

705(c)(1)(B).”   In a stipulation of fact and during the

providence inquiry, Appellant admitted he knowingly received and

possessed child pornography.   Specifically, Appellant admitted

he (1) downloaded sixty-eight images and twenty-four movie files


                                  2
United States v. Craig, No. 09-0759/NA


of child pornography using peer-to-peer software; (2) kept the

files in his “share” folder, allowing others to download them;

and (3) copied the files to “disks [sic].”

       The CCA held that Appellant’s unconditional guilty pleas

waived the issue of whether the receipt and possession

specifications were multiplicious because these offenses were

not facially duplicative, since they involved files on different

media (compact discs, as opposed to a hard drive).     Craig, 67

M.J. at 746-47.

       The CCA’s reasoning comports with our holding in United

States v. Campbell, 68 M.J. 217 (C.A.A.F. 2009), decided after

the CCA handed down its decision.      In Campbell, we held that an

unconditional guilty plea waived multiplicity claims when the

offenses were not facially duplicative.     68 M.J. at 220.   Here,

Appellant pled guilty unconditionally to the charge and all

specifications.   The CCA correctly held that the receipt and

possession offenses were not facially duplicative because

Appellant received the files on one medium and stored them on

another.   Craig, 67 M.J. at 746-47; see Campbell, 68 M.J. at

220.

       The judgment of the United States Navy-Marine Corps Court

of Criminal Appeals is affirmed.




                                   3